DETAILED ACTION
This office action is in response to Applicant’s communication of 11/18/2022. Amendments to claims 1, 3, 10-14, 16 and 20-24 have been entered.  Claims 4, 5, 8, 9 and 18 were previously canceled.  Claims 1-3, 6, 7, 10-17 and 19-24 are pending and have been examined.  The rejection and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6, 7, 10-17 and 19-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a process and claims 14 and 20 are directed to a system; Step 1-yes.
Under Step 2A, prong 1, representative claim 1 recites a series of steps for verifying authentication data, i.e. mitigating risk, which is a fundamental economic practice and thus grouped as “Certain Methods of Organizing Human Activity”.  The claim as a whole and the limitations in combination recite this abstract idea.  Specifically, the limitations of representative claim 1, stripped of all additional elements, recite the abstract idea as follows: “…; by the first verification …[entity], obtaining authentication data of a first subject, the authentication data being issued by the first entity; generating a digital signature associated with the first verification …[entity] by encrypting the authentication data with a private key of the first verification …[entity]; broadcasting the authentication data and the digital signature to one or more second verification …[entities]  of the first plurality of verification …[entities] in the … network for each of the one or more second verification …[entities] to verify the digital signature; by a mining …[entity] selected among the first plurality of verification …[entities], subsequent to successful verification of the digital signature by each of the one or more second verification …[entities], decrypting the digital signature with a public key of the first verification …[entity] obtained …; verifying the authentication data …, the verifying the authentication data including verifying a format and a content of the authentication data using the requirements …; and storing the authentication data … responsive to successful verification of the authentication data and the digital signature by the mining …[entity], wherein the authentication data is stored in association with one or more of an identifier of the first entity, and identifier of the first verification …[entity], or a timestamp … at which the authentication data is located; and by a first authentication consumer …[entity]  of the second plurality of authentication consumer …[entities], obtaining … . respective authentication data of a plurality of subjects, and the plurality of subjects including the first subject; selecting one of a plurality of retrieving …[entities] of the first usage …[entity] based on an aspect of at least one piece of authentication data of the first subject to be retrieved; and retrieving the at least one piece of authentication data of the first subject … utilizing the selected retrieving …[entity].” 
	The claimed limitations, identified above, recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction, but for the recitation of generic computer components. That is, other than the mere nominal recitation of a “blockchain network” comprising “nodes” suitably programmed with a “smart contract” in claims 1, 14 and 20 (claims 14 and 20 further recite generic processors suitably programmed), there is nothing in the claim element which takes the steps out of the methods of organizing human activity abstract idea grouping.  Thus, the claim recites an abstract idea. 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using generic, commercially available, off-the-shelf computing devices, i.e. processors suitably programmed with blockchain technology and a smart contract communicating over a generic network, to perform the claimed limitation steps. The computer components are recited at a high-level of generality (i.e., as generic processors with memory suitably programmed with blockchain technology and communicating/retrieving information over a generic network, see at least paragraphs [0078-0081] of the specification, such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05 (h), such as leveraging blockchain technology as it was designed to be used. Furthermore, the steps of “…obtaining authentication data…”, “…broadcasting the authentication data…”, “…storing the authentication data…”, “obtaining blocks of the blockchain in the blockchain network, the blocks storing respective authentication data of a plurality of subjects…” and “retrieving the at least one piece of authentication data of the first subject from the blocks…” are considered adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05 (g).  Accordingly, the additional elements claimed do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic processors with memory suitably programmed with blockchain technology and communicating/retrieving information over a generic network to perform the limitation steps amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05 (h), such as leveraging blockchain technology as it was designed to be used. Furthermore, the steps of “…obtaining authentication data…”, “…broadcasting the authentication data…”, “…storing the authentication data…”, “obtaining blocks of the blockchain in the blockchain network, the blocks storing respective authentication data of a plurality of subjects…” and “retrieving the at least one piece of authentication data of the first subject from the blocks…” are considered adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05 (g). Mere instructions to apply an exception using generic computer components interacting in a conventional manner cannot provide an inventive concept.  The claim is not patent eligible.
	For instance, in the process of claim 1, the limitation steps, claimed at a high level of generality, recite steps that are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Furthermore, these the insignificant extra-solution activity steps rely on well-understood, routine and conventional computing functionality carried out by a generic processor with memory such as data gathering/transmission over a generic communication network and data storage, akin to receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,(utilizing an intermediary computer to forward information); TLI Communications LLC (using a telephone for image transmission); OIP Techs., Inc., (sending messages over a network) and buySAFE, Inc. (computer receives and sends information over a network) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II).
	Applicant has leveraged generic computing elements to perform the abstract idea of verifying a transaction, i.e. mitigating risk, without significantly more.
Dependent claims 2, 3, 6, 7, 10-13, 15-17, 19, 21-24 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claims 2 and 15 further define the data used in the abstract idea with nothing significantly more.  Claims 3, 16 and 17 recite storing data associated with identifying data which is insignificant extra-solution activity and well-understood, routine and conventional computing activity akin to storing and retrieving information in memory, see MPEP 2106.05(d)(II). Claims 6, 7 and 19 further define criteria for verifying certain types of data at a very high level of generality such that a human being, through mental evaluation, can complete these steps.  Claims 10-13 and 22-24 nominally recites a generic database in which data is organized and categorized for retrieval.  Categorizing and organizing data via an index or any type of data association is an abstract concept that can be completed manually through mental evaluation.  Also, the storing and retrieving of data is an insignificant extra-solution activity akin to storing and retrieving information in memory, see MPEP 2106.05(d)(II).    
	Clearly, the additional recited limitations in the dependent claim only refines the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps for verifying authentication data, i.e. mitigating risk,) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. processors suitably programmed and communicating over a network) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps for verifying authentication data, i.e. mitigating risk,) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Response to Arguments
Applicant’s arguments, filed 11/18/2022, with respect to the 35 U.S.C. 112(b) rejection of claim 21 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claim 21 has been withdrawn. 
Applicant’s arguments filed in the Remarks dated 11/18/2022 have been fully considered but they are not persuasive. 
On pages 11 and 12 of the Remarks, Applicant argues “Applicant does not agree, and believes that the activity that is the subject of the claims is exclusively performed by computing systems or other hardware elements.”, “However, many of the recited acts are incapable of practical performance in a human mind. Two examples are the generation and verification of a cryptographic ("digital") signature-recited to include encrypting authentication data and subsequently decrypting the resulting digital signature, all of which involves complex and laborious mathematics.” and “The recited broadcasting of authentication data by a verification node and direct retrieval by an authentication consumer node eliminates these failure and latency problems with the conventional solution, causing the recited hardware to operate in an improved manner.” Examiner respectfully disagrees with these arguments.
The claims are directed to verifying authentication data which is mitigating risk and a fundamental economic practice in commerce.  Certain limitations of the instant application are claimed at a very high level of generality such that there is no technical detail other than the nominal recitation of generic computing elements programmed with blockchain technology to apply the abstract idea.  The dependent claims noted as able to be completed through mental evaluation are verifying types of data and storing/retrieving data by a category/index which are abstract ideas applied to a nominally recited database.  These steps can all be completed manually as well, but for the nominal recitation of the generic computing elements programmed with blockchain. The asymmetric encryption/decryption is recited at a very high level of generality and is akin to encoding/decoding found in RECOGNICORP, LLC, v. NINTENDO CO., LTD., NINTENDO OF AMERICA, INC. (RECOGNICORP hereinafter). For instance, on page 7 of the RECOGNICORP, ‘“It claims a method whereby a user displays images on a first display, assigns image codes to the images through an interface using a mathematical formula, and then reproduces the image based on the codes. See J.A. 35 (col. 1 ll. 23–40). This method reflects standard encoding and decoding, an abstract concept long utilized to transmit information. Cf. Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340–41 (Fed. Cir. 2017) (organizing, displaying, and manipulating data encoded for human-and machine-readability is directed to an abstract concept). Morse code, ordering food at a fast food restaurant via a numbering system, and Paul Revere’s “one if by land, two if by sea” signaling system all exemplify encoding at one end and decoding at the other end. Even the ’303 patent describes “a common technique for synthesizing single images of faces involv[ing] horizontally dividing the image of a face into bands for different features,” such that “[p]aper strips containing exemplary features [can] then be combined to form a composite drawing of a face.” J.A. 27 (col. 1 ll. 37–43).” On page 8, “Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim nonabstract.”. On page 10, “As we explained above, claim 1 is directed to the abstract idea of encoding and decoding. The addition of a mathematical equation that simply changes the data into other forms of data cannot save it.”’ Applicant has claimed encryption at a very high level such that it can be completed manually but for the use of computers.  Furthermore, asymmetric encryption/decryption as claimed, was well-understood in the area of blockchain and data verification as is seen in Petersen, US 2021/0075623, claiming priority to 4/26/2018 and in Kohli et al., US 2018/0253464, claiming priority to 3/2/2018 and both provided on the PTO-892.  
	Broadcasting and retrieving data, even via a blockchain network comprising generic computing devices storing programmed instructions and a copy of the blockchain, is a most insignificant extra-solution activity that is well-understood, routine and conventional akin to receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,(utilizing an intermediary computer to forward information); TLI Communications LLC (using a telephone for image transmission); OIP Techs., Inc., (sending messages over a network) and buySAFE, Inc. (computer receives and sends information over a network) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II).  Furthermore, any advantage gained is in the abstract idea itself and not on any technology leveraged for its inherent use to perform said abstract idea. 
For these reasons and those provided in the rejection above, Examiner maintains the 35 U.S.C. 101 rejection of claims 1-3, 6, 7, 10-17 and 19-24. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        12/17/2022